DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 14, and 18 have been amended, claims 1-20 remain pending, and claims 7, 9-10, 13 and 15-17 are withdrawn from consideration.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  Claims 1 and 18 recite the limitation “a first side off the lower shell” in lines 5 and 6, respectively (emphasis added for clarity). It appears that these limitations should read -- a first side of the lower shell--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no support in the original specification for the first tension member being routed along the path about the lower shell on a first side and a second side of the first reel based closure. As seen in Fig. 17 and 18, the tension member on the lower shell appears to be routed on only one side of the reel based closure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 11, 12, 14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisotto (US 2017/0202297) in view of Gulla (US 2015/0359296).
Regarding claim 1, Parisotto discloses a ski boot (ski boot 1) comprising: a rigid exterior shell comprising: a lower shell (rigid shell 2 with floating body 19) that is configured to couple with a ski binding, the lower shell being configured to accommodate a foot, the lower shell including a lower panel (gaiter 28) that extends from a first side of the lower shell and least partially over and atop an upper portion of the lower shell toward a second side of the lower shell (paragraphs 0053-0056; Fig. 1, 2); an upper cuff (rigid cuff 3) that is pivotally coupled with the lower shell, the upper cuff being configured to accommodate a lower leg; a first tightening system (shell closing means 14) coupled with the second side of the lower shell (wherein at least the tabs 20 are coupled with the second side of the lower shell), the first tightening system including: a first reel based closure device (cable-winding assembly 22); a first tension member (cable 23) operably coupled with the first reel based closure device so that an operation of the first reel based closure device effects tightening of the first tension member; and a plurality of first guide members (tabs 20) that are positioned about the lower shell to route or direct the first tension member along a path about the lower shell; and a second tightening system (cuff closing means 16) coupled with the upper cuff, the second tightening system including: a second closure device (cable tightening device); a second tension member (cable 33) operably coupled with the second reel based closure device so that an operation of the second reel based closure device effects tightening of the second tension member; and a plurality of second guide members (cable-return members 32) that are positioned about the upper cuff to route or direct the second tension member along a path about the upper cuff, wherein the first tightening system and the second tightening system are operable independently of each other so as to independently and differentially tightening the lower shell and the upper cuff (paragraphs 0015, 0028-0037, 0059-0063; Fig. 1-3).
Parisotto does not specifically disclose that the second closure device is reel based. Gulla teaches a boot having a first lower tightening system and a second upper tightening system. Each tightening system includes a reel based closure (tensioning member 172, 170), a tension member (lace 142, 140), and a plurality of guide members (162, 160) (paragraphs 0074-0078; Fig. 3A-3C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second closure device a reel based device, as taught by Gulla, in order to use a closure device which easily tightens and loosens the tension member with one-handed operation.
Regarding claim 2, Parisotto discloses that the plurality of second guide members includes a guide member that allows the second tension member to be uncoupled from the upper cuff to enable rapid loosening of a tension in the second tension member (wherein the tension member can be remove directly from the cable-return members 32).
Regarding claim 3, Parisotto discloses that the guide member includes an open channel within which the second tension member is positionable, the open channel being configured so the second tension member is removable from the open channel to uncouple the second tension member from the upper cuff (Fig. 1).
Regarding claim 11, Parisotto discloses that the plurality of first guide members include one or more guides that are attached to a strap or panel (side panels of shell 2) that extends over an opening of the lower shell or upper cuff, and wherein tensioning the first tension member pulls the strap or panel over the opening of the lower shell or upper cuff to constrict the foot or lower leg within the lower shell or upper cuff (wherein tensioning the cable 23 pulls the side panels closer together to close to the opening (slit 18)).
Regarding claim 12, Parisotto discloses that at least a portion of the first tension member is routed under the lower shell (wherein the cable 23 is routed under the shell at bridges 24: paragraph 0042; Fig. 3).
Regarding claim 14, Parisotto discloses that a first portion (medial portion) of the first tension member is routed along the path about the lower shell in a first side (medial side) of the first reel based closure, and wherein a second portion (lateral portion) of the first tension member is routed around a second side (lateral side) of the first reel based closure (Fig. 3).
Regarding claim 18, Parisotto discloses a method of making a ski boot, the method comprising: providing a ski boot comprising: a lower shell that is configured to couple with a ski binding, the lower shell being configured to accommodate a user's foot, the lower shell including a lower panel (gaiter 28) that extends from a first side of the lower shell and least partially over an upper portion of the lower shell toward a second side of the lower shell; and an upper cuff that is pivotally coupled with the lower shell, the upper cuff being configured to accommodate a user's lower leg; coupling a first tightening system with second side of the lower shell, the first tightening system including: a first reel based closure device; a first tension member operably coupled with the first reel based closure device so that an operation of the first reel based closure device effects tightening of the first tension member; and a plurality of first guide members that are positioned about the lower shell to route or direct the first tension member along a path about the lower shell; and coupling a second tightening system with the upper cuff, the second tightening system including: a second closure device; a second tension member operably coupled with the second reel based closure device so that an operation of the second reel based closure device effects tightening of the second tension member; and a plurality of second guide members that are positioned about the upper cuff to route or direct the second tension member along a path about the upper cuff, wherein the first tightening system and the second tightening system are operable independently of each other so as to independently and differentially tightening the lower shell and the upper cuff (as discussed regarding claim 1 above).
Parisotto does not specifically disclose that the second closure device is reel based. Gulla teaches a boot having a first lower tightening system and a second upper tightening system. Each tightening system includes a reel based closure (tensioning member 172, 170), a tension member (lace 142, 140), and a plurality of guide members (162, 160) (paragraphs 0074-0078; Fig. 3A-3C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second closure device a reel based device, as taught by Gulla, in order to use a closure device which easily tightens and loosens the tension member with one-handed operation.
Regarding claim 19, Parisotto discloses that the plurality of second guide members includes a guide member that allows the second tension member to be uncoupled from the upper cuff to enable rapid loosening of a tension in the second tension member (wherein the tension member can be remove directly from the cable-return members 32).
Regarding claim 20, Parisotto discloses that at least a portion of the first tension member is routed under the lower shell (wherein the cable 23 is routed under the shell at bridges 24: paragraph 0042; Fig. 3).

Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisotto and Gulla, as applied to claims 1 and 2, further in view of Lovett (US 2017/0105489).
Regarding claim 4, Parisotto discloses that the guide member includes a base member that is fixedly secured to the upper cuff (Fig. 1), but does not disclose a guide body. Lovett teaches a boot having a tightening system including a reel based closure device, a tension member, and a plurality of guide members. The guide members may include a base member (guide 1404) that is fixedly secured to a lower shell or upper cuff, and a guide body (guide component 1402) that is removably attachable to the base member to couple the guide body with the lower shell or upper cuff, the guide body having a channel through which the first tension member or second tension member is slidably positioned. The guide members allow the tightness of the boot to be quickly increased or decreased by coupling or uncoupling the guide body with the base member, allowing the tightness to be controlled and/or varied as desired (paragraph 0065; Fig. 14A, 14B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide guide bodies, as taught by Lovett, to the tension member and base members of Parisotto and Gulla in order to allow the tightness of the boot to be quickly increased or decreased by coupling or uncoupling the guide body with the base member, allowing the tightness to be controlled and/or varied as desired.
Regarding claim 5, Lovett teaches that a distal end of the guide body has a shape that corresponds to a shape of a channel of the base member, which enables mating engagement of the distal end of the guide body within the base member's channel (Fig. 14A, 14B).
Regarding claim 6, Lovett teaches that the guide body includes a strap or handle that is graspable by a user to facilitate in detaching the guide body from the base member (Fig. 14A, 14B).
Regarding claim 8, Parisotto discloses that the plurality of second guide members includes a pair of guide members, each guide member having a configuration of the guide member of claim 4 (Fig. 1).
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. Applicant argues that Parisotto’s longitudinal slit does not allow a panel to extend "from a first side off the lower shell and at least partially over and atop an upper portion of the lower shell toward a second side of the lower shell" as claimed, as such a panel would cover and conceal the longitudinal slit. However, Parisotto clearly discloses a panel (gaiter 28) that extends as claimed, and which does cover the longitudinal slit without rendering the invention inoperable (see paragraphs 0053-0056; Fig. 1, 2).
Applicant argues that Parisotto's flexible cable 23 is routed from the winch-type cable-winding assembly 22 in single direction - i.e., along the longitudinal slit 18 toward the toe portion of the ski boot. However, inasmuch as “a first side” and “a second side”, and “routed along” are defined within the claims, Parisotto clearly shows the tensioning member routed along a first (medial) side and a second (lateral) side (Fig. 3). The claims fail to define the extent to which the portions of the tensioning member must be routed along each side of the reel based closure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732